Citation Nr: 0811849	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-15 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The record shows that the veteran had active service from 
February 1974 to December 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran had a hearing in front of the Decision Review 
Officer in November 2005.  A transcript of the hearing has 
been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the claim file contains only one 
Discharge Certificate, Form DD-214, which shows a period of 
active duty from February 25, 1974 to December 1, 1975.  
However, in the block for prior active service, it shows that 
the veteran has a year and nine months of prior active 
service.  In the 21-526, the appellant reports that she 
entered service in May 1972.  She also reported that there 
were DD-214s (plural).  Furthermore, service medical records 
in the claims file both predate and postdate the service 
dates shown on the DD 214.  In addition, the Board notes that 
the RO has made only one request for service medical records.  
In that request the RO requested the records for the period 
of active duty from February 25, 1974 to December 1, 1975.  
The veteran may have had service other than from 1974 to 
1975.  Therefore, all periods of active duty must be 
confirmed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Confirmation of the 
veteran's period or periods of active military duty is 
necessary in this case to properly determine if the claimed 
condition was incurred in or aggravated by military service.  
See 38 C.F.R. § 3.203(c) ("When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of paragraph (a) of this section . . . the 
Department of Veterans Affairs shall request verification of 
service from the service department.")  Furthermore, the 
Board notes that since it is not clear what the veteran's 
service dates are, it is not possible to ascertain that all 
available service medical records have been obtained.  All 
available service medical records must be obtained.  

In addition the Board notes that the Veterans Claims 
Assistance Act (VCAA) codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2007), requires that VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. §  5103A(d).  
The VA is obligated to conduct "'a thorough and 
contemporaneous medical examination'" when necessary.  
Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When 
medical evidence is not adequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

Furthermore, in McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
the Court held that VA must provide a medical examination 
when there is: (1) competent evidence of a current disability 
or persistent recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent  medical evidence on file for the 
Secretary to make a decision on the claim.  In this case, 
while there is no diagnosis of migraine headaches of record, 
there is evidence that the veteran has been treated for 
headaches post-service.  In addition, service medical records 
show that the veteran was treated for tension headaches in 
service.  Furthermore, at the DRO hearing the veteran 
testified that she has experienced headaches since service.  
Therefore, the Board finds that the first three elements 
enunciated in McLendon are met.  Therefore, a medical 
examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should confirm all periods 
of active duty.

2.  Request form the appellant copies 
of all DD 214s.

3.  After all periods of active duty 
have been confirmed, the AOJ must 
request all service medical records for 
all confirmed periods of active duty.

4.  The veteran should undergo VA 
examination to determine the etiology 
of any headaches she may currently be 
experiencing and any disability 
associated with them.  If a disability 
is found, the examiner should determine 
the most likely etiology of said 
disability (the type of headache or 
diagnosis).  The examiner should 
specifically comment as to whether it 
is as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
disability present is related to 
service or whether such etiology is 
unlikely (i.e., less than a 50-50 
probability).  The claims folder should 
be made available to the examiner.  It 
is requested that reasoning be afforded 
in support of any opinion provided.  

If upon completion of the above action decision remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



